United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 08-1962
                                     ___________

Dennis Brummett, et al.,                  *
                                          *
      Plaintiffs - Appellants,            *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Southern District of Iowa.
Maurice Taylor, Jr.,                      *
                                          *
      Defendant - Appellee.               *
                                     ___________

                              Submitted: February 12, 2009
                                 Filed: June 30, 2009
                                  ___________

Before LOKEN, Chief Judge, MELLOY and BENTON, Circuit Judges.
                              ___________

LOKEN, Chief Judge.

       During a protracted labor dispute between Titan International, Inc. (“Titan”),
and the United Steelworkers of America involving plants in several States, Titan filed
a federal racketeering lawsuit against the Steelworkers and 130 union members in an
Illinois district court. The next day, Titan’s President, Maurice Taylor, Jr., held press
conferences at the various plant locations. In Des Moines, Iowa, where Steelworkers
Local 164 was on strike at the Titan plant, Taylor distributed copies of the federal
court Complaint. His remarks at the lengthy press conference included:

      . . . in Des Moines . . . when the strike started you had over [one]
      hundred people file [worker’s compensation] disability [claims] for
      hearing [loss]. It was fraudulent. It was filed now the moment that they
      do that what happens to you is that you have to you reserve for that. The
      union knew this. So what they do they try to bankrupt you. Now it’s all
      false and then they did it by mail so that’s mail fraud. The criminal acts
      that were committed are all documented in [the Complaint].

Taylor did not mention any of these workers by name, but Titan’s Complaint listed
the individual defendants by name, address, and position at Titan. The next day, the
Des Moines Register published a news story reporting that the charges in Titan’s
Complaint included, “Committing mail fraud by using the mail to file allegedly false
worker compensation claims.” Portions of Taylor’s press conference were also
broadcast on local television news. No media report identified by name any of the
workers that Titan had sued.

       Two years later, some sixty of the employees Titan sued commenced this action
in Iowa state court, alleging that Taylor defamed them at the press conference. Taylor
removed the action. The district court granted summary judgment, concluding that
the group defamation doctrine precludes recovery because Taylor did not name
individual employees at the press conference. See generally Restatement (Second) of
Torts § 564A (1977). Plaintiffs appealed, and we reversed. Relying on Wisner v.
Nichols, 143 N.W. 1020 (Iowa 1913), we concluded that “Taylor’s statements and
actions at the press conference could reasonably be understood to be of and
concerning each employee,” and “those listening to Taylor could easily ascertain the
identities of the group members by simply glancing at the document handed to them.”
Ball v. Taylor, 416 F.3d 915, 917-18 (8th Cir. 2005).

      On remand, the claims of twenty plaintiffs who had not settled or dismissed
were tried. The jury found Taylor liable and awarded compensatory and punitive
damages to each plaintiff. Taylor filed a motion for judgment as a matter of law or,




                                         -2-
in the alternative, a new trial. The district court1 granted judgment as a matter of law
on alternative grounds -- there was insufficient evidence (i) of injury to plaintiffs’
reputations, and (ii) that Taylor made the statements in question “of and concerning”
each plaintiff. Plaintiffs appeal. Reviewing the grant of judgment as a matter of law
de novo, we agree with the court’s second ground and therefore affirm without
considering the first. See Anderson v. Indep. Sch. Dist., 357 F.3d 806, 809 (8th Cir.
2004) (standard of review); Fed. R. Civ. P. 50(a).

       To establish a prima facie case of defamation under Iowa law, each plaintiff
must prove that Taylor “(1) published a statement that was (2) defamatory (3) of and
concerning the plaintiff.” Ball, 416 F.3d at 917 (quotation omitted). This appeal
concerns the third element, in the context of a general statement about a large group
of people that would be defamatory, we are assuming, if directed at an individual
person. In Ball, we concluded that the Supreme Court of Iowa had addressed this
issue in an older case, and we adopted that decision’s standard of proof:

      Although defamatory words must refer to an ascertainable person, the
      plaintiff need not be named “‘if the alleged libel contains matters of
      description or other references therein, or the extraneous facts and
      circumstances . . . show that plaintiff was intended to be the object of the
      alleged libel, and was so understood by others.’” Wisner v. Nichols, 165
Iowa 15, 143 N.W. 1020, 1025 (Iowa 1913).
416 F.3d at 917. On remand, applying this standard to the trial record, the district
court granted judgment as a matter of law in favor of Taylor, explaining:

             Based on the record and the standard laid out in Wisner, as
      interpreted by the Eighth Circuit, plaintiffs have not established that
      Taylor’s statements were “of and concerning each [plaintiff].” While the

      1
        The HONORABLE RONALD E. LONGSTAFF, United States District Judge
for the Southern District of Iowa.

                                          -3-
      record is clear that plaintiffs were among those intended to be the object
      of Taylor’s statements, there is no evidence to support a finding that the
      recipients of Taylor’s publication understood each individual plaintiff to
      be the intended object of Taylor’s statements. . . . [S]ee also Restatement
      (Second) of Torts § 564, cmt. a (“It is necessary that the recipient of the
      defamatory communication understand it as intended to refer to the
      plaintiff.”). Viewing the evidence in the light most favorable to
      plaintiffs, there is insufficient evidence in the record to establish that
      anyone in Taylor’s audience understood the individual plaintiffs to be
      the object of his statements. (Emphasis in original.)

       On appeal, plaintiffs argue that the district court’s ruling “is contrary to this
Court’s holding in Ball.” We disagree. In Wisner, the Supreme Court of Iowa
reversed the dismissal of a libel complaint because plaintiff sufficiently alleged that
a newspaper article defaming “the Wisner Estate” “was intended to and was
understood by the reader as having direct application to plaintiff,” the owner of the
Estate. 143 N.W. at 1025. Applying this standard of pleading and proof from Wisner,
we held in Ball that Taylor’s statements “could reasonably be understood to be of and
concerning each employee,” because his listeners “could easily ascertain the identities
of the group members.” 416 F.3d at 917-18 (emphasis added). We reversed the grant
of summary judgment on this issue, clearly leaving it open for the parties to prove or
disprove at trial. Accordingly, the district court’s Instruction No. 15, to which
plaintiffs did not object, required proof that “the allegedly defamatory statements . . .
or the extraneous facts and circumstances show that plaintiff was intended to be the
object of the alleged libel, and was so understood by others.” (Emphasis added.)

       Having carefully reviewed the trial court record, we agree with the district court
that plaintiffs presented insufficient evidence “to establish that anyone in Taylor’s
audience understood the individual plaintiffs to be the object of his statements.” The
judgment of the district court is affirmed. See 8th Cir. Rule 47B.
                        ______________________________



                                          -4-